                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



NANCY FANTROY,
           Plaintiff,

       vs.                                              No. 18-1311-JTM

SOUTHWESTERN BELL TELEPHONE CO.,
           Defendant.




                            MEMORANDUM AND ORDER



       The negligent failure to prevent workplace harassment is actionable under federal

law. See Debord v. Mercy Health Sys. of Kansas, Inc., 737 F.3d 642, 650 (10th Cir. 2013). At

issue before the court is whether Kansas law additionally recognizes a claim by an

employee against her employer for negligently failing to prevent workplace harassment,

where that harassment would also be actionable under federal law.

       Plaintiff Nancy Fantroy, a former employee at Southwestern Bell Telephone and

Chief Steward of the Communication Workers of America local, alleges various acts of

retaliation following her complaint of misconduct by three SWBT managers, in violation

of Title VII. (Dkt. 1, ¶¶ 39-45). The defendant SWBT has moved to dismiss three

additional state law claims made by Fantroy related to the same harassment, which she
alleges she experienced after she returned from disability leave in November of 2016. (Id.

¶¶ 22-38).

       The additional claims here at issue are couched as negligent hiring and retention,

negligent training, and negligent supervision, but all essentially complain that the

defendant failed to prevent the same hostile working environment outlined in Fantroy’s

retaliation claim. Thus, the negligent hostile hiring and retention claim alleges defendant

should have known its managers “would create a hostile environment and cause

employees, specifically Plaintiff, extreme emotional distress.” (Dkt. 1, ¶ 49). The negligent

training claim alleges the defendant violated its “duty to protect its employees from

supervisors that Defendant SBTC knew or should have known would create a hostile and

extreme environment.” (Id. ¶ 56). And the negligent supervision claim argues defendant

“had substantial opportunity to educate itself about the tendencies of its first line

managers to create a hostile environment that included sexual harassment and other

forms of retaliation,” but that it nonetheless failed to prevent its supervisors from

“creat[ing] a hostile and retaliatory environment.” (Id. ¶¶ 61, 66).

       In responding to defendant’s Motion to Dismiss, plaintiff points to Kansas cases

recognizing that employers have a duty of due care to prevent injuries to others, see, e.g.,

Kansas State Bank & Trust Co. v. Specialized Transp. Serv., 249 Kan. 348, 362, 819 P.2d 587,

598 (1991), but the cited cases involve injuries to third parties (who would otherwise lack

any remedy at law) as opposed to employees (who are protected by federal and state

antidiscrimination law).

                                             2
       The additional authorities cited by plaintiff (Dkt. 11, at 5) as supporting the right

of employees to assert negligence claims for workplace harassment provide little support

for such a conclusion. In Price v. Auto. Controls Corp., No. 90-1193-JTR, 1994 WL 542086,

at *1 (D. Kan. Sept. 29, 1994), the plaintiff’s federal employment claims were separately

addressed in a bench trial, subsequent to a prior jury trial which had found for defendant

on plaintiff’s state law negligent supervision claims. In Bernard v. Doskocil Co., 861 F.Supp.

1006, 1011-12 (D.Kan.1994), the court granted summary judgment to defendant on

plaintiff’s negligent retention claim, finding that the single, isolated incident of

harassment which caused no harm to plaintiff failed to meet the standard for liability

under Kansas law, applying the test set forth in Kansas State Bank & Trust. Accordingly,

the court had no occasion to address whether a harassed employee can simultaneously

recover under federal antidiscrimination law and under a state law claim of negligent

retention. It concluded simply that the plaintiff failed to present sufficient evidence to

support a claim of negligent retention under Kansas law. Similarly, in Ulrich v. K-Mart

Corp., 858 F.Supp. 1087 (D.Kan.1994), the court granted summary judgment to defendant

on plaintiff’s federal employment claims and the claim of negligent retention.

       None of the cited cases considered or held that an employee may successfully

present a Kansas state claim for negligence which simply restates a federal employment

law claim. In fact, after concluding that plaintiff’s negligent retention claim failed on the

facts, the Ulrich court proceeded to reject an additional attempt to create a generic state

law tort as a matter of law:

                                              3
              Not content with the remedies provided by Title VII and the KAAD,
       Ulrich alleges K–Mart is liable for a tort she labels failure to provide a
       harassment-free workplace. Ulrich does not discuss this tort in her brief,
       and the court has not found, nor did it expect to find, any authority
       discussing this tort.

               In the court's view, Kansas does not recognize such a tort. The
       employer is already under a duty, by virtue of Title VII and the KAAD, to
       provide a harassment-free workplace. Statutory remedies exist for
       employees subjected to sexual harassment. Recognition of such a tort
       would permit persons in Ulrich's position to circumvent the administrative
       exhaustion requirements contained in the statutory scheme. The court is
       convinced that the existence of such a statutory remedy displaces such a
       tort claim.

Id. at 1095.

       Other federal authorities have taken the same view. In Polson v. Davis, 895 F.2d

705, 710 (10th Cir. 1990), the court affirmed the district court’s award of summary

judgment to defendant as to plaintiff’s “inventive” claim that the “defendant City was

negligent in supervising her immediate superior, defendant Davis, thereby allowing him

to violate her civil rights.” The court observed that

       Plaintiff has cited no cases, in Kansas or elsewhere, recognizing such a cause
       of action. She merely argues on logic that because the city has a duty not to
       discriminate, it also has a duty to properly supervise its agents.

              …. We also observe that this cause of action, once recognized, would
       necessarily arise any time a middle level supervisor engaged in
       discriminatory conduct. We think it unlikely that the Kansas courts would
       adopt a liability rule with such broad implications.


Id.




                                             4
       This court has consistently held that Kansas would not recognize a claim of

negligently failing to prevent workplace harassment. See Wood v. City of Topeka, 90 F.Supp

2d 1173, 1195 (D. Kan. 2000) (“Kansas law does not authorize claims for negligent

supervision and retention in typical employment-related litigation”); Fiscus v. Triumph

Grp. Operations, 24 F. Supp. 2d 1229, 1242–43 (D. Kan. 1998) (“Kansas courts do not accept

a theory of liability for negligent supervision when the underlying behavior is an

employee's . . . harassment of plaintiff”); Maus v. Belger Cartage Serv., No. 96-1257-JTM,

1996 WL 748056 (D. Kan. Dec. 27, 1996) (a negligent supervision claim in employment

litigation “has been rejected by all Kansas district court decisions addressing the issue”);

Anspach v. Tomkins Indus., 817 F. Supp. 1499, 1509 (D. Kan. 1993), (under Polson, “the

plaintiffs' claims for negligent supervision and retention [premised on sexual

harassment] cannot stand”), aff'd sub nom. Anspach v. Sheet Metal Workers' Int'l Ass'n Local

No. 2, 51 F.3d 285 (10th Cir. 1995).

       The plaintiff has failed to show that this line of authorities has been put to doubt

by any recent Kansas decisions.

       IT IS ACCORDINGLY ORDERED this day of April, 2019, that the defendant’s

Motion to Dismiss (Dkt. 6) is hereby granted.




                                          s/ J. Thomas Marten
                                          J. Thomas Marten, Judge


                                             5
